Citation Nr: 1530414	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  15-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder with accompanying phobia disorder, chronic anxiety disorder, and anxiety disorder, not otherwise specified (NOS) (hereinafter "anxiety disorder").


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1945 to May 1945. 

This appeal comes to the Board of Veterans' Appeals (the Board) from a June 1950 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, declined to reopen service connection for a psychiatric disorder.  A claim to reopen service connection was received June 9, 1950.  The current agency of original jurisdiction (AOJ) is the VA RO in St. Petersburg, Florida.  In a September 2011 rating decision, the RO readjudicated and continued to deny reopening of service connection for psychoneurosis.  A statement of the case (SOC) was issued on November 4, 2014.  The Veteran timely filed a substantive appeal on November 28, 2014, and perfected the appeal to the Board.  

This case involves a long and potentially confusing procedural history.  For this reason, additional procedural explanation is required to understand the issues on appeal.  In 1945, the RO in Columbus, Ohio, granted service connection for "psychoneurosis, anxiety state," shown to have considerable social and industrial incapacity; however, service connection was severed in a September 1947 decision by the RO in Louisville, Kentucky, determining that the disability was not incurred in or aggravated by service.  The Veteran filed multiple reconsideration requests; however, in an April 1949 letter from the representative, the appeal was withdrawn, so the September 1947 decision became final.  

In a June 9, 1950 letter, the Veteran submitted additional information in the form of letters from the Veteran's treating doctor, Dr. J.R.A., and the Veteran's congressional representative to reopen the service connection claim.  In a June 1950 rating decision, the RO continued to deny reopening the Veteran's claim for reinstatement of service connection for a psychiatric disorder.  

On August 17, 1950, the RO received multiple documents from the Veteran's congressional representative, including a letter from the Veteran.  In that letter, the Veteran expressed disagreement with the June 1950 rating decision, and used language that can be reasonably construed as expressing desire for appellate review.  

A notice of disagreement (NOD) must be a written communication from a claimant or the representative expressing dissatisfaction with an adjudicative determination of a RO.  The NOD should be in terms which can be reasonably construed as a desire for review of that determination.  It need not be expressed in any special wording.  38 C.F.R. § 19.118 (2014).  A NOD must be filed within one year from the date of mailing the notification of the initial review and determination, otherwise, that determination will become final.  38 C.F.R. § 19.129 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases). 

In August 1950, the RO issued another rating decision, denying the Veteran's claim to reopen service connection; however, the RO did not issue a SOC.  No further action was taken on the appeal until the Veteran filed additional information regarding the pending claim in January 2011 on a VA application for compensation or pension with the VA RO in St. Petersburg, Florida.  In November 2014, the RO issued a SOC, and, in November 2014, the Veteran timely filed a substantive appeal, perfecting the appeal to the Board that has been pending since 1950.  Once an appellant submits a NOD, VA must issue a SOC, no matter how much time passes.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where there is a NOD, the proper action is to remand the issue to the RO for issuance of SOC); Acosta v. Principi, 18 Vet. App. 53 (2004) (Court found veteran's writing was a clear expression of disagreement and was sufficient to constitute a NOD, the NOD remains pending, and case must be remanded for VA to issue a SOC); Fenderson v. West, 12 Vet. App. 119 (1999) (the remedy for a timely NOD to is remand for VA to issue a SOC).  

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Barnett, supra.

The issue of clear and unmistakable error (CUE) regarding the September 1947 rating decision that severed service connection for a psychiatric disorder has been raised by the record in an April 2015 application for disability compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 1947 rating decision severed service connection for psychoneurosis, anxiety state on the basis that the acquired psychiatric disorder preexisted service and was not aggravated by service.

2.  The September 1947 severance of service connection for a psychiatric disorder became final when the Veteran's representative withdrew the appeal in 1949.  

3.  In June 1950, the Veteran submitted additional information to the RO to reopen the claim for service connection for a psychiatric disorder, and the RO issued a rating decision, continuing to deny reopening the claim. 

4.  In August 1950, the Veteran timely filed a NOD with the June 1950 rating decision, and a SOC was not issued until November 2014.  

5.  The Veteran filed a timely substantive appeal on November 28, 2014; therefore, the claim, pending since 1950, is properly before the Board.  

6.  The evidence, including multiple private medical opinions, received since the June 1950 rating decision relates to an unestablished fact that the Veteran's acquired psychiatric disorder did not preexist service. 

7.  The Veteran has a currently diagnosed anxiety disorder.  

8.  The Veteran's anxiety disorder was not "noted" upon entry to active service in February 1945. 

9.  The Veteran's anxiety disorder did not clearly and unmistakably exist prior to service; therefore, the presumption of sound condition at service entrance applies.  

10.  Symptoms of a psychiatric disorder were noted in-service when the Veteran was hospitalized in April 1945.  

11.  The Veteran's currently diagnosed anxiety disorder had its onset during service, and the currently diagnosed anxiety disorder is causally related to the in-service psychiatric symptoms.   


CONCLUSIONS OF LAW

1.  The September 1947 rating decision that severed service connection for a psychiatric disorder became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for anxiety disorder have been met.  See 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In the present case, the Board is reopening and granting the claim for service connection for anxiety disorder.  This decision constitutes a full grant of the benefits on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Reopening Service Connection for a Psychiatric Disorder 

The Veteran seeks to reopen service connection for an acquired psychiatric disorder.  Service connection for psychoneurosis, anxiety state was previously severed based on evidence that the Veteran's psychiatric disorder preexisted service.  See September 1947 rating sheet.  The Veteran filed for reconsideration multiple times between 1947 and 1949, but in an April 1949 letter, the Veteran's representative withdrew the appeal.  See April 1949 written statement.  Because the Veteran withdrew the appeal, the previous severance became final.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,    24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the September 1947 rating decision, the RO severed service connection for a psychiatric disorder on the basis that the acquired psychiatric disorder preexisted service and was not aggravated by service.  The pertinent evidence of record at the time of the September 1947 rating decision (and until the Veteran withdrew the appeal in April 1949) includes service treatment records, October 1947 and October 1948 private medical opinions, and lay statements.

The Board has reviewed the evidence received since the September 1947 rating decision (and since the Veteran withdrew the appeal in April 1949) and finds that it qualifies as new and material evidence to warrant reopening service connection for an acquired psychiatric disorder.  During the pendency of the appeal, the Veteran submitted multiple private medical opinions that address the onset of his symptoms.  In June 1950, Dr. J.R.A., who treated the Veteran prior to service, provided a medical opinion noting that the Veteran did not have a psychiatric disorder prior to service, and that the information that the disorder did preexist came from the Veteran's mother, who wanted the Veteran to be released from the army.  

In a January 2012 opinion, Dr. A.T. opined, "It's possible that the [Veteran's] anxiety was trigger by the stress he suffered in the army basic training in 1945."  Furthermore, in April 2015, the Veteran submitted a detailed medical opinion from Dr. J.M, who considered all the submitted lay and medical evidence in the record.  He opined that it is at least as likely as not that the Veteran's anxiety disorder developed in service and persists to the present day.  

The Board finds that this evidence, received after the September 1947 rating decision and April 1949 withdrawal of the appeal, is new.  The evidence submitted is new because it was not before the rating board at the time of the original 1947 severance of benefits, and it is neither cumulative nor redundant of evidence previously considered by the RO.  Further, the evidence is material as it relates to an unsubstantiated fact necessary to substantiate the claim; namely, that a psychiatric disorder did not preexist service.  The evidence has some tendency to show why the hospital during service believed the Veteran's condition preexisted service, so pertains to the element of disability preexisting service.  38 C.F.R. § 3.304.  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Therefore, the Board finds that the evidence is submitted is new and material, and the claim for service connection for a psychiatric disability is reopened.  

Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  The Veteran expressly withdrew his appeal in April 1949; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records previously not in the record been received since the September 1947 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Presumption of Soundness 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Veteran contends that his current anxiety disorder did not preexist service, but rather was incurred during service.  See April 2015 statement in support of claim.  Additionally, the representative asserts that the Veteran is entitled to the presumption of soundness.  See April 2015 informal hearing presentation.  

Review of the service treatment records reveals that, at the Veteran's induction examination, the Veteran was assessed as psychiatrically normal.  See 1945 physical examination and induction report.  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).    

Therefore, the burden shifts to VA to demonstrate by clear and unmistakable evidence that the Veteran's condition did preexist service and, if it did preexist service, that it was clearly and unmistakably not aggravated by service.  The Board finds that the presumption of soundness has not been rebutted.  

The service treatment records reflect that the Veteran received treatment for a psychiatric disorder during service.  At that time, the Veteran stated he had epileptic fits or fainting spells when he was a child, and that "he was nervous all his life."  It was additionally reported that the Veteran complained about his body, had pains all over his body, and frequently went to a physician because of weakness.  The treating physician at that time referenced the Veteran's doctor, Dr. C.L.C., stating that Dr. C.L.C. treated the Veteran in 1940 for nervousness and nervous tachycardia.  An April 1945 final summary report of the Veteran's in-service hospitalization notes that the Veteran was diagnosed with psychoneurosis hysterical type, chronic, severe, manifested by history of hysterical fits, tachycardia, depressive tendencies, psychosomatic complaints and conversions, and severe hypochondriasis.  The reviewing military physician noted that these disorders existed prior to service (E.P.T.S.).  

The Veteran has submitted multiple lay and medical statements asserting that an acquired psychiatric disorder did not preexist service.  The Veteran submitted sixteen different statements from his family and friends, all of whom knew the Veteran for multiple years, if not his entire life, before his induction in service.    See statements from R.J., D.R., S.J., J.M.C, R.D.K, R.E., E.S., S.S., E.C., H.C., G.A., S.C., W.B., M.M., R.J., H.S.  Each person stated that the Veteran did not experience psychiatric symptoms before induction in service.  

Furthermore, the Veteran has submitted medical statements from multiple doctors.  In an October 1947 letter, Dr. J.R.A. stated that he was the family physician at the time of the Veteran's induction into the army, and the Veteran "did not have this condition upon entrance into the army...."  In 1950, Dr. J.R.A. submitted two additional statements.  In the first statement, Dr. J.R.A. states that he had close contact with the Veteran and all other members of his family, and "I do know that he did not have any nervous disability of any type."  See June 1950 J.R.A. medical statement.  Dr. J.R.A. further noted that the assertions that the Veteran suffered from a nervous disability before service were the result of "a statement that the boy's mother made to the Red Cross Investigator, when she was sick in bed under stress and duress" in order to get her son released from service.  Id.  In an August 1950 written statement, Dr. J.R.A. again stated that he knew the Veteran "was in good physical condition when he entered the Army," and "if not certainly no medical officer would have passed him into the service as being physically fit, if he was in the shape he was, when I saw him as soon as he was discharged...."  

The Veteran additionally provided medical statements from Dr. C.L.C., the doctor referenced in the hospitalization report as treating the Veteran for nervousness in 1940.  In a reply to a letter asking about treatment in 1940, Dr. C.L.C. stated that he treated the Veteran for a nervous condition in 1945 and 1948.  See October 1948 C.L.C. medical statement; December 1948 C.L.C. medical statement.  Dr. C.L.C. did not mention treating the Veteran in 1940.  

Weighing this evidence, the Board finds that the burden on VA to rebut the presumption of soundness has not been met.  While the Veteran's statements in his 1945 hospitalization report are probative, in an April 2015 medical opinion,         Dr. J.M. opined that it was a very common finding that, on emergent psychiatric admission, patients often tell the psychiatrist who interviews them first that they have been symptomatic all their lives, when in fact it is the intensity of their suffering that makes them believe they have been.  Additionally, because of the large amount of statements from the Veteran's friends and family, as well as the statements from the Veteran's treating doctors, who all assert that the Veteran did not have an acquired psychiatric disorder prior to service, the Board finds those statements credible and highly probative.  

Based on the above, the Board finds that the evidence does not show by clear and unmistakable evidence that the disability preexisted service, and the Veteran is entitled to the presumption of soundness at service entrance.  38 C.F.R. § 3.304.  Therefore, this case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.  

Service Connection for Anxiety Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

While in some cases veterans are entitled to presumptive service connection based on a chronic disability, in this case, the Veteran has been diagnosed with anxiety disorder NOS, chronic anxiety disorder, and generalized anxiety disorder with accompanying phobia disorder, none of which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive provisions of           38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

First, the Board finds the Veteran has a currently diagnosed anxiety disorder.  In the September 2011 VA examination report, the VA examiner diagnosed anxiety disorder NOS.  Additionally, the Veteran submitted two private medical opinions from doctors A.T and J.M.  Dr. A.T. diagnosed chronic anxiety disorder, and       Dr. J.M. diagnosed generalized anxiety disorder with accompanying phobia disorder.  See January 2012 A.T. private medical opinion; see also April 2015 J.M. private medical opinion.  Therefore, the Board finds that a current psychiatric disability is present.  

Second, the Board finds there is an in-service manifestation of psychiatric symptoms of anxiety disorder.  Review of the Veteran's service treatment records show that the Veteran was hospitalized for nervousness and anxiety during service in April 1945.  At that time, the Veteran was hysterical, depressed, emotionally unstable, tense and anxious, and he was experiencing tremors in his head and fingers.  The Veteran complained that his entire body hurt, he suffering from anxiety spells, and had trouble sleeping.  At that time, the final diagnosis was chronic and severe anxiety state.    

Third, the Board finds that there is equipoise as to whether there is a causal relationship between the Veteran's present disability and the in-service anxiety diagnosis.  There is both positive and negative evidence regarding the etiology of the current acquired psychiatric disorder.    


The Veteran was afforded a VA examination regarding the etiology of his anxiety disorder.  At the September 2011 VA examination, the VA examiner opined that the Veteran's anxiety disorder was not increased by service, but has followed the natural progression of the disease.  Nonetheless, the evidentiary standard used by the VA medical examiner is the incorrect standard, as it assumes the Veteran's disability preexisted service.  Therefore, the Board finds the VA examination to have little probative value.  

Conversely, in a January 2012 private medical opinion, Dr. A.T. wrote that it is possible that the anxiety was triggered by the stress the Veteran suffered in the army basic training in 1945.  Additionally, in an April 2015 private medical opinion,    Dr. J.M. discussed the history of the Veteran's claim, the relevant lay statements from the Veteran's friends and family, the relevant medical and treatment records, and opined it is at least as likely as not that generalized anxiety disorder and accompanying phobic disorder developed in service and persist to the current time.  Dr. J.M. provided rationale for his opinion, stating the opinion was based on his training, experience, and review of the Veteran's claims file, including all relevant medical records.  The April 2015 private opinion is based on review of the entire record, including medical and lay statements, provides an etiological opinion, describes the Veteran's disability in detail, and provides support for Dr. J.M's conclusions; therefore, the Board accords the April 2015 private medical opinion high probative value.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence is at least in equipoise as to whether the 

Veteran's current anxiety disorder is causally related to the in-service psychiatric symptoms; thus, the criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a psychiatric disorder is granted.  

Service connection for anxiety disorder, effective June 9, 1950, is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


